Citation Nr: 0119909	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  91-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June to December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Roanoke, Virginia.


REMAND

By way of history, the Board remanded the issue of 
entitlement to service connection for psychiatric disability, 
to include PTSD, in June 1995.  At that time, the Board 
instructed the RO to obtain records from the Social Security 
Administration (SSA) pertinent to disability benefits awarded 
the veteran, see Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 187- 88 (1992); 
and further instructed the RO to thereafter arrange for 
examination of the veteran to determine the nature, extent 
and etiology of any acquired psychiatric disorders present.

In April 1998, the Board issued a decision on the merits of 
the service connection matter, subsequent to the RO having 
obtained additional records and also subsequent to 
accomplishment of a VA examination.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter Court).  In an Order dated in 
October 2000, the Court vacated the Board's decision because 
the Board entered the decision without first obtaining the 
disability determination(s) by SSA.  The Court remanded the 
case to the Board with instructions to undertake development 
to obtain the SSA disability determination(s) and to then 
afford the veteran an appropriate VA examination.

Also, during the pendency of the veteran's appeal but after 
the issuance of the Court's Order, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits and the decision(s) 
and associated records pertaining to any 
subsequent disability determinations for 
the veteran.  A response, negative or 
positive, should be associated with the 
claims file.

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  After 
the requested information and any 
necessary authorization have been 
received, the RO should take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the nature, 
extent and etiology of any psychiatric 
disorders present.  The examiner must 
review the claims folder before 
completing the examination report.  Any 
studies, tests and evaluations deemed 
necessary should be performed.  
A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If the veteran is found to 
have any other  acquired psychiatric 
disorders, the examiner should provide an 
opinion with respect to each such 
disorder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

